Case 1:19-cr-00205-PLF Document 35 Filed byw Page 1 of 8

Rake. Nedndlson erent St ro — loc k-
FP 2320> Yous Clown Proceduce when JEory ots he
Maceh D6, AoA Use. of low \Pbasoy, fee ease seach
Dee ek Cacecdtons land \auma re. ase leky to cPte
ol & ss SE. aSmPlac Coses and/or cele
Wash. DC Asoodr |Piemotion Mm ceKeconce *O Dna,
Coase % [T- PSS - (<7 scluolten ot \nasack.

 

 

 

Moleon {ss ceconsklacot$on
Compara) |

DIC W.0.c wplaked he, Eset Aymendsmen*s
wloy PurtBag, Ne Neal, safery and “Well: acting, of!
Me Semnake. populols OV, lmatind eastde D-0.c: aT i

by x, S maya Ss

 

 

Comkock wth pakectinl COVPEAIA veckPoas
Monowtac, Wok Qome. had been fa contec’ iortth
1c. Ete S. MNacshol who wes donemed Dos Pleve !
wet CON: ‘A(q. FX e2OMNMoce, oor IG, De Somates,
hack to ete \noustias, unths ond Wack dekad\.
Also vo FOX-news > mosen 26,200, Phe D.AC.
nas comtrmed ok \eosk 1 cose of CONRAIT

wel the foctlily, “The Rmete rok Was
| Cc sal enail posthive. Was Cocevkly Woched Th.
the culfaacy acem Ocound ne fed Sugple el
Ao roe aniice. Renuiadton.

 

 

 

 

 

LN) OC D-O.C. oMctals vcloked Yre EPA
phanendieneh Wnen. Yaey ock wah cle Whoecake

7
Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 2 of 8

 

 

vendefecence Ae a condelton tok ax

1 Vesemel “Oo OM Lye ceenasle. cts, a)

ectaus hpem. DO.C. ofBesls ack wath

 

lelcbesake  fadiCrcence when ney exposed,

 

 

The Repcladtan Ao a CONAN enor

 

Bamete._ Psesents an Usncecsonable cBh ot

 

|SecfOus wae YY\.

 

 

EO
— @ >
_

hdl ae

As Wwcste. oO wi complarrcdr ry be. mest

of AY Cast idency aX YC Satl CTE re. facstthy
Lod Yonowledag wee CAVE. famedes bebaag Pr

leonkack aT Oo Frfeoket U.S. Masiaa\

 

i t “ae Xs Poy Tvels = a

ays Wile ended person con loc nldcked enfeded fecsen con \oe Pnlecked

ey ts x sieans Re up te 2o* oye) Cileng.- -

 

 

 

 

odaquately esltns, Tudhuels wee Shere

Cosnclekfon ek Pye UBC Cont ne Qcecess ama

celeastne, Soe back Ses Drebe Varsuains nel

 

 

anc Weck Acrok\, Kenens, Metc celease 5 Mm

quiacouvtne. , Ore aRecite. endtutducl,, Who Was
esotasally/ cont | Destive Wen CO. eA as

 

Worhed te Nre_cultuesy acon Re, ok Ye
AW intnun, x days xx<ee 5__Q<eop ines Cocina, eticdhass ty, ne,

 

gesenks el" Bod cenek W ~ Se D. 0.7.

pepulakten “The. 0D-0.C nas efecktidy seavyed __

a\\ eae en acd Qastec ray >. Sod

 

 

si Misus Con \fre. Tin Nhe ot (Adoys), plastte. (Shes),
|
_ Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 3 of 8

 

Teasdonords (RY nea and mebol, (Adoys ~ Dalae\,

$$ fiat trast Songs sack ston Sesvg
Ta re, Bame Goer, ao? wee

Te eke ce psn nc ll Ou venitlakton

evs ase Swe {CG me Ox = of

_ (L : \nose_ uk Ff LXy\__Os aciapnc < fom estas
Drew sokihy al Ye psoulatton f US Poss ely

[Sn dances | sO mfecls BSG

thowledes pa the Phe taleesed Passov" Lome ie NS)

LN Ynaue. ve X td ack
—————— ©, C. stall _ ney

Ins sugtlied il oxckecktie mash ancl |

weve : fe qahecs Nrewmelves tone le. Ponace’ |

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Sy Aclevence, (UGS LUmemswes 5% nae

Dede thed eoctinen Cheuk Ane ASSO

Idoncesn, of Conrcackna Dre Ne cus

Ldncouah OM pig NE ONS Notitns, — on!

poke vlea\  & ant ‘ Ses Mounts — “Adora
end PReenne. ie Lnceasenadle <pk, ae :
thoc, fn Viclakfon of he Efanin Amend ment,

—

 

 

  
   
‘ Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 4 of 8

 

Toc hts ceason 20 ask Are cous ts

 

cecenstcher szeNSena a bend ond/o<

 

 

rhempec fly ccleastac, Me_ tender Secve,
ceakctchiion unt?\ cay aveytua\ sentenc? A

 

 

 

Does Macen AG, AcAe

 

 

 

 

(Gol E ss SE

 

Wash. DC Aeee3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
. Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 5 of 8

 

 

 

 

 

 

 

 

 

Ios We Peos% lond/ec coy ccleven eates
(veen AT. Ache Sa cefeceomce So vhe sttualton —

 

 

 

 

 

 

 

—

 

 

Se (D-O.C_vicloxea Ne Esch}
Dnendamen Loy puske WS Mre, nea Ay, sedeky,

| dA well- “betrsy ol costlanks (locoked tastde D.0 ee

crF) fs seewehy by Rach ckfvely Ves Cos God.

 

 

ceue orn Potent oN Lee AA
rane NOW IAS, os \nock oe €

contsocs weno U.S. Macsna\ whe ae
Conte neck Posttine wan NENA, FQ hecmnese

 

 

 

—__§_allesins Se. Be Ss heacl on etc oustiies

nti onc west Aes A\s& vita FOXY news”
Mosel de. Noro Bye W.O.C. nas, ConGemed
ok _\ CMe. COS? of Wwe Weus Sastde Phe
a The gamae nak \pas Phe vius
= cece \y Woched & Nne. aac AOS Ocea
hood Good nak wes SuoPlted te ve

| ene. poplars COM.

 

 

 

 
—

» Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 6 of 8

 

oF NOC. ctktals videke Sve Eth
Amendment When ney eck use Acleoacake
mdthcence to a Condtlion Vrak expeses _

in Rosone< 1D am Lncecusenable cea oO
Secious Snocym. We, fRchH\s ack wren

 

 

 

 

 

 

On Loner Ney gered
Ne pooule! Isn % CO Ned, eosents an

Uncedsondsle cr of Sectous, acm.

 

 

 

hoplicdten) ae cone.

 

Ks Wook = oy ComPlotnk, Ta dhe mist
Lok my ¢< cS ency oct ona ne. Eactlcky
nad aie at enOkeS, \oefnc, ian)
Cova ws ay a Snbecred US. Mosanec\

Aetna Lhe. Pndkfy Sduc |s
ealy cfackico, Wy Cid days) wh ele. Se Snle creck PeEsSO Vv Ce)
neve = vs ond nok shew stan foc up 1S Aor

 

 

days), felon ng NO Nes Sunder ehuca\ = he? celease

 

 

 

a ep UO CONE Ne and SAHEAST NG, Yew boc Yeo

nibs

 

 

 

Pete rousting, Les on “Woclh Aeros, Horone

nem celeese._ Reser, Quo6coly ne, _Gmne. DiC

 

PndPued uc Whom LOO everttuia lly Conltemeclk

Ipestlese of CONIA woclhed ta Nhe cu\fnacy
foc. Pe Awe eer ol Wo days,

oti, ndlo< Pn Yhe Qcesewts ae feel

SecNed AS -Yre ant ce pooulokfion. 1 “The WO.C |

 

=

 

\ROSS Hleckeudy seqek meals oa Naccl Plastic

 

 

cows . Sod WISEUS CON \ive- eon ‘ne ote ( DAays)
Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 7 of 8

 

losiee ge (Bnes), Cocdocack (AY hes) onc meta \
(Adays- Polhs), Adh Chershpen emcd mek \ ¢ Leal

 

cack) Was, Tr en nes cake CeceSS a ne pes Soh

 

envieked onck, a\\ Ore vey lafen > a

 

 

Nacouch Me eviece pee ( ene. subs el) col
Cy actesoyce Bem aking, ‘De gee edfo

 

 

yok be ested ax a Reecouben ( mn Shs jot
Paitin teers Dal nas Deen quaccsn\gned ) aM wid AS Ao Pol

 

 

\nocck Plosks Ass wuts TT N\nave. 1°0% eae wine:
Q cesponSe, So “Le sUsotted anc tnec. hes —

 

D.0. C. srxal®, dhey Were su@led wh mask

 

and aleves Ao Qcodedls Moesnsaiies unre fhe

 

ee ie pequlads OV. COMA ok cesk yey, Ss S cack,

 

Vewrslokton ond Pes. le CG vey hack: w eecple es

 

 

moybe a niveck Ld iM he. ene aed. Pecs ns, .

 

 

Conclusts »)

My _adeyonce. wens LMmemswececk \eownc Ve

 

ul As. wal re done ed Corea, ckBnX Whe. USSUS
BcoUG Lon Howe Meow . Notts, Vas een

 

done. to Reale ne. eYPOSUce te co

 

enbected Plems este We RS. OC bee tleky

 

QMounts +s delPecaxe SdsfReence hes OY

 

Uyce sonaclse ci mA ol \nacm, rare Vidal On ob
Ino Eick Aenend foe WES coasen asK We _

 

 

Cou ds | a cocemsiec On \sond and _o¢ Acnpaceth

 

 

Kelensénc, Mme. Candec DSene ce “comktetion UROV\ 3

 
_ Case 1:19-cr-00205-PLF Document 35 Filed 05/06/20 Page 8 of 8

 

my eveykuol nenienctns,.

 

 

 

Dove 2 Macc AT Bere

 

Doante Nednelsen

 

 

P232-\o5

 

DC. Sot Gore)

 

\Yol E sk. SE

 

Wash. OC ooo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
